Citation Nr: 0809673	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  05-24 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for a left buttock 
scar with residual pain, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.  The Board remanded this case 
for additional development in June 2007.


FINDING OF FACT

The veteran has a painful left buttock scar and meralgia 
paresthetica with limitation of function of the left hip 
commensurate to limitation of abduction, with motion lost 
beyond 10 degrees.


CONCLUSIONS OF LAW

1. The criteria for an evaluation greater than 10 percent for 
the left buttock scar have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a (Diagnostic Code 
5253), 4.118 (Diagnostic Codes 7804 and 7805) (2007).

2.  The criteria for a 10 percent evaluation meralgia 
paresthetica with limitation of function of the left hip have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 
4.71a (Diagnostic Code 5253), 4.118 (Diagnostic Codes 7804 
and 7805) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued a VCAA letter 
meeting the specific requirements of C.F.R. § 3.159(b)(1) in 
May 2004.  As this letter was issued prior to the appealed 
rating decision, this case raises no procedural concerns in 
view of the Mayfield line of decisions.  Moreover, a further 
VCAA letter was issued in June 2007.

In Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008), the Court found that, at a minimum, 
adequate VCAA notice for an increased evaluation claim 
requires that: (1) VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  

In this case, the Board finds that the May 2004 VCAA letter 
was in substantial compliance with the first and fourth 
requirements of Vazquez-Flores to the extent that the veteran 
was notified that he needed to submit evidence of worsening 
that could include specific medical and laboratory evidence, 
as well as lay evidence from other individuals who could 
describe from their knowledge and personal observations in 
what manner his disabilities had worsened.  The Board is 
nevertheless aware that this VCAA letter did not provide the 
type of notification set forth in the second and third 
requirements of Vazquez-Flores.  As such, the veteran has 
received inadequate initial notice, and the Board must 
proceed with an analysis of whether this error prejudiced 
him.  See Sanders v. Nicholson, 487 F.3d at 889.

Here, the Board finds that adequate corrective action has 
been taken with regard to the initial notification 
deficiencies.  Notification of the applicable rating 
criteria, with reference to specific required numerical 
findings (i.e., range of motion measurements for the hip 
joint) was provided to the veteran in the June 2005 Statement 
of the Case, and that issuance was followed up by 
readjudications in Supplemental Statements of the Case in 
February and November of 2007.  For this reason, the Board 
finds that any initial notice errors with regard to the 
second and third requirements of Vazquez-Flores are not 
prejudicial, inasmuch as they did not affect the "essential 
fairness of the adjudication."  Sanders v. Nicholson, 487 
F.3d at 889.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in a May 2007 letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board also notes that the veteran has been afforded 
comprehensive VA examinations in conjunction with this 
appeal, addressing the disorder at issue.  As described in 
further detail below, the Board has found what appears to be 
a typographical error regarding a key range of motion finding 
included in the report of a September 2004 VA examination.  
That notwithstanding, the Board has resolved this case in a 
manner allowing for the maximum available evaluation (20 
percent) available solely on the basis of limitation of left 
hip adduction or abduction.  This error in evidentiary 
development will therefore not prejudice the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In summary, all relevant facts have been properly developed 
in regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, supra; see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, as here, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Historically, the Los Angeles, California VARO granted 
service connection for a scar of the left buttock in a May 
1976 rating decision, in view of a September 1966 stab wound 
in that anatomical area during service.  A zero percent 
evaluation was assigned as of March 1976.  The Los Angeles 
VARO subsequently, in a December 1976 rating decision, 
increased that evaluation to 10 percent as of March 2006 in 
view of findings of decreased sensation and tenderness to 
moderate palpation from an October 1976 VA examination.

The veteran's September 2004 VA orthopedic examination report 
reflects his complaints of pain radiating down from the 
buttock into the lateral left thigh, with numbness in the 
lateral thigh.  The examination of the left hip revealed 
flexion from zero to 70 degrees, extension from zero to 10 
degrees, both "adduction to zero degrees" and "adduction 
is zero to 20 degrees" limited by pain (this appears to 
encompass a typographical error), external rotation from zero 
to 25 degrees, and internal rotation from zero to 20 degrees.  
These motions were noted to be limited by pain.  There was no 
limitation of function from weakness, lack of coordination, 
lack of endurance, or easy fatigability.  All limitations 
were noted to be secondary to severe pain at the level of the 
scar.  Sensation was found to be decreased as compared to the 
right side.  X-rays were noted to show no radiographic 
abnormalities.  The examiner rendered diagnoses of hemialgia 
paresthetic of the left thigh, possibly secondary to the 
veteran's panus; and a hypersensitive scar of the left 
buttock, status post stab wound incurred in Vietnam.  Based 
on the veteran's history, the examiner noted that the 
veteran's scar pain was keeping him from working, as he could 
not walk without a cane.  However, there was no evidence of 
bony pathology or arthritis that would normally be associated 
with use of the cane.  The veteran was nonetheless noted to 
have severe superficial and deep tenderness to palpation, and 
this pain was made worse with ambulation.  

A further VA examination report (no date is specified in the 
report, although it appears to be from 2004) indicates severe 
pain of the left hip on internal and external rotation.  The 
examiner did not provide specific range of motion 
measurements but noted a "very limited exam due to pain."  
The examiner found that the veteran was in constant pain and 
was unable to work in any labor that required physical or 
mechanical work "[b]ecause of his overall orthopedic 
disability."  The diagnoses also included degenerative 
arthritis of the knees and chronic low back pain due to 
degenerative arthritis, both noted to be likely related to 
the chronic left hip condition.

Subsequent VA outpatient treatment reports, dated from 
November 2004 to August 2005, indicate further treatment for 
complaints of left hip pain.  This pain was noted to be worse 
and sharp with ambulation, and on multiple occasions the 
assessment of neuropathic pain secondary to a stab wound in 
the left hip was rendered.  Later records indicate that this 
pain was located along the lateral femoral cutaneous nerve 
distribution (meralgia paresthetica).  

In an August 2005 statement, the veteran's VA doctor noted 
that the veteran required medications, use of a TENS unit, 
biofeedback, and therapy for his left hip disorder.  These 
measures provided only partial relief.  The doctor opined 
that the veteran's level of pain made it very difficult for 
him to concentrate and maintain attention long enough to 
work.  As such, the doctor found the veteran to be unable to 
hold "a competitive job."  

The veteran underwent a VA peripheral nerves examination in 
November 2006, during which he reported that he was generally 
comfortable when sitting but would have an increasingly deep 
pain in his left hip and upper buttock area near the area of 
his stab after walking about 100 feet.  Based upon a 
neurological evaluation, the examiner found that the pain 
described by the veteran was much more characteristic of a 
left lateral recess syndrome than neuropathic pain, as there 
was no motor loss affecting the left lower extremity.  The 
examiner rendered diagnoses of intermittent symptoms of left 
lateral femoral cutaneous nerve syndrome (meralgia 
paresthetica), and intermittent prominent left buttock and 
hip pain.  The examiner noted that while the features of pain 
described currently were much more typical of a lateral 
recess syndrome, the medical record reflected pain described 
as neuropathic over a long period.  The examiner further 
noted that motor defects were not an issue in this case, and 
the veteran's pain was currently under control if he was not 
ambulating.

In December 2006, the veteran underwent a VA scars 
examination.  His examination revealed a left buttock scar 
that was not tender to palpation but was adherent to 
underlying tissue and resulted in limitation of motion or 
loss of function.  Pain was noted when walking more than 1/2 
block over the scar area.  The diagnosis was a scar of the 
left buttock, with residuals of meralgia paresthetica 
requiring daily pain medication.

The RO has presently evaluated the veteran's left buttock 
scar at the maximum 10 percent rate under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 as a painful scar.  As this is the 
maximum available evaluation under this section, and because 
this scar does not affect an exposed area (e.g., the head, 
face, and neck, contemplated under Diagnostic Code 7800), the 
question thus becomes whether there is sufficient limitation 
of function of an affected part to support a higher 
evaluation under Diagnostic Code 7805.  This section is 
particularly relevant because the veteran's left hip symptoms 
have been found to be secondary to the service-connected 
scar.

In this regard, the RO cited to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5251-5254 and 38 C.F.R. § 4.124a, Diagnostic Codes 
8628-8630 in considering the veteran's claim.  That 
notwithstanding, the Board notes that Diagnostic Codes 5251 
and 8628-8630 allow only a maximum 10 percent evaluation.  
The Board will thus focus its analysis on Diagnostic Codes 
5252-5254.

In the opinion of the Board, Diagnostic Codes 5252 and 5254 
do not support a higher initial evaluation in this case.  The 
veteran has been shown to have left hip flexion to 70 
degrees, although with pain; this combination of symptoms is 
more commensurate to a 10 percent evaluation for motion 
limited to 45 degrees than a 20 percent evaluation for motion 
limited to 30 degrees.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1996); 38 C.F.R. §§ 4.40, 4.45.  There is also no 
evidence of flail joint of the hip, as would warrant an 80 
percent evaluation under Diagnostic Code 5254.

The remaining applicable code section is Diagnostic Code 
5253.  Under this section, limitation of adduction, cannot 
cross legs; or limitation of rotation, cannot toe-out more 
than 15 degrees of the affected leg, warrants a 10 percent 
evaluation.  Limitation of abduction, with motion lost beyond 
10 degrees, warrants a 20 percent evaluation.

As noted above, the veteran's September 2004 VA examination 
report contains references to both "adduction to zero 
degrees" and "adduction is zero to 20 degrees" limited by 
pain.  It would appear that these findings encompass a 
typographical error, with one of the two findings meant to 
involve abduction rather than adduction.  The Board is not 
certain which of the two findings represents abduction.

In any event, the Board is aware that the veteran's movements 
of the left hip have been noted to involve severe pain.  The 
Board particularly cognizant that the undated VA examination 
from 2004 contains a notation of a "very limited exam due to 
pain."  In view of this and 38 C.F.R. §§ 4.40 and 4.45, and 
after resolving all doubt in the veteran's favor regarding 
the apparent typographical error as to abduction/adduction in 
the September 2004 VA examination, the Board has determined 
that the veteran's left hip symptomatology resulting from his 
scar warrants an additional 10 percent evaluation, for 
meralgia paresthetica with limitation of the left hip, as 
applied through Diagnostic Code 8626.  

In the present case, however, the veteran has submitted no 
evidence showing that this disorder, in and of itself, has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluation.  There 
is also no indication that this disorder has necessitated 
frequent, or indeed any, periods of hospitalization during 
the pendency of this appeal.  The Board is aware that the 
veteran's overall pain has been noted to preclude him from 
holding "a competitive job."  At the same time, his lower 
extremities have also been found to be affected by arthritis 
of the low back and the knees.  While these disorders were 
described in the undated 2004 examination as being likely 
related to the veteran's hip disorder, service connection has 
not been established for those disorders to date, and there 
is no pending claim for service connection for those 
disorders.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).




ORDER

An evaluation greater than 10 percent for a left buttock scar 
is denied.

A 10 percent evaluation for meralgia paresthetica with 
limitation of the left hip is granted, subject to the laws 
and regulations governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


